

117 HR 299 IH: Noncontiguous Shipping Reasonable Rate Act of 2021
U.S. House of Representatives
2021-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 299IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2021Mr. Case introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo provide a definition of reasonable rate for noncontiguous domestic ocean trade, and for other purposes.1.Short titleThis Act may be cited as the Noncontiguous Shipping Reasonable Rate Act of 2021.2.Noncontiguous domestic ocean tradeSection 13701(d) of title 49, United States Code, is amended by striking paragraph (1) and inserting the following new paragraph:(1)In generalFor purposes of this section, a rate is reasonable if such rate is within 10 percent of a rate set by a comparable international ocean rate index recognized by the Federal Maritime Commission..